Main, J.
(dissenting) — I agree with that portion of the majority opinion which holds that the judgment of the superior court is void as to all who had not been made parties thereto and given a right to be heard. From this it does not follow, however, that the names of those persons nominated at the primary election and who had not paid the fee should be printed upon the general election ballot. The auditor had given each notice that, unless the fee was paid, his name would not be printed. Not having responded to this notice in any manner, it was an implied acquiescence in the determination of the auditor not to print the names upon the ballot unless the fee were paid. Further than this, it seems to me that the reasonable and proper construction of the statute (Rem. & Bal. Code, § 4830; P. C. 167 § 331), is that all persons whose names go upon the general election ballot are required to pay the fee. In this respect, I concur with Judge Mount.
Upon the question of the right to withdraw, I also dissent from the view entertained by the majority. The statute, Rem. & Bal. Code, § 4802 (P. C. 167 § 229), requires that the withdrawal must take place “at least twenty days before the election.” Under the statute, the right of withdrawal is lost unless it is filed in the manner provided, and at least twenty days before election. This question has been before the courts of last resort of the states of Idaho and Nebraska. State ex rel. Eastham v. Dewey, 73 Neb. 396, 102 N. W. 1015; Seawell v. Gifford, 22 Idaho 295, 125 Pac. 182, Ann. Cas. 1914 A. 1132. In both these cases it is held that the right to withdraw from the ballot does not exist after the time fixed by statute for such withdrawal. It is true that those decisions, being from other jurisdictions, are not con*146trolling. But they are helpful in showing the views of other courts upon the same question.
For the foregoing reasons, I am unable to concur in the majority opinion, and therefore dissent.